Exhibit 32.0 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 I, Rod C. Steiger, President and Chief Executive Officer, andMyron Swartzentruber,Senior Vice President and Chief Financial Officer, of Wayne Savings Bancshares, Inc. (the "Company"), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The Annual Report on Form 10-K of the Company for the year ended March 31, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 13, 2011 By: /s/ Rod C. Steiger Rod C. Steiger, President and Chief Executive Officer Date:June 13, 2011 By: /s/Myron Swartzentruber Myron Swartzentruber, Senior Vice President and Chief Financial Officer Note:A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Wayne Savings Bancshares, Inc. and will be retained by Wayne Savings Bancshares, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
